Exhibit 99.1 FOR IMMEDIATE RELEASE PRESS RELEASE CSG International Selects Brian Shepherd as President of Global Broadband, Cable and Satellite Business Continued Investment in Talent and Technology Innovation to Expand CSG’s Leadership Position ENGLEWOOD, Colo. (Feb. 29, 2016) — CSG International (NASDAQ: CSGS), a global provider of interactive transaction-driven solutions and services, announces the appointment of Brian Shepherd as executive vice president of CSG International and president of its Global Broadband, Cable and Satellite business.
